NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50135

                Plaintiff-Appellee,             D.C. No. 2:06-cr-00644-DSF-1

 v.
                                                MEMORANDUM*
CESAR ZUNIGA, AKA Christian Briant
Beltran, AKA Black, AKA Cesar Black,
AKA Blackie, AKA Cesar Garcia, AKA
Moreno, AKA Cesar Adrian Zuniga,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Cesar Zuniga appeals from the revocation of supervised release and the 24-

month sentence imposed upon revocation. Pursuant to Anders v. California, 386
U.S. 738 (1967), Zuniga’s counsel has filed a brief stating that there are no grounds


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for relief, along with a motion to withdraw as counsel of record. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   18-50135